Case: 12-11988          Date Filed: 11/19/2012   Page: 1 of 4

                                                                        [DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                     ________________________

                                             No. 12-11988
                                         Non-Argument Calendar
                                       ________________________

                             D.C. Docket No. 4:11-cr-00045-RH-CAS-5



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                     Plaintiff-Appellee,

                                                    versus

LOMAX LAMAR JENKINS,

llllllllllllllllllllllllllllllllllllllll                                 Defendant-Appellant.

                                      ________________________

                            Appeal from the United States District Court
                                for the Northern District of Florida
                                  ________________________

                                           (November 19, 2012)

Before CARNES, HULL, and MARTIN, Circuit Judges.

PER CURIAM:

         Lomax Lamar Jenkins appeals his concurrent 37-month prison sentences for

conspiracy to commit fraud with counterfeit credit and debit cards, in violation of
               Case: 12-11988     Date Filed: 11/19/2012    Page: 2 of 4

18 U.S.C. §§ 371, 1029(a)(1), (b)(2), and (c), and for aiding and abetting, in

violation of 18 U.S.C. §§1029(a)(1), 1029(c), and 2. He contends that the district

court erred in applying a two-level sophisticated means enhancement under

U.S.S.G. § 2B1.1(b)(10)(C) (Nov. 2011).

                                           I.

      Jenkins was a member of a crew that defrauded more than 700 people. They

purchased credit or debit card numbers online from “somewhere . . . overseas.”

Then they acquired legitimate credit or debit cards with their names on them and

encoded those cards with the purchased numbers using a laptop and encoder

device.

      Armed with those fraudulent cards, Jenkins and others purchased gift cards

from various stores, which they sold online for cash. Sometimes the accomplices

went to different stores, but when they went to the same store, they would text each

other the number of the check-out lane they used to avoid raising a “red flag.” The

cards that failed to work would be taken to an accomplice who was waiting in the

parking lot with his laptop ready for re-encoding.

                                          II.

      Although the district court acknowledged that “the level of sophistication

required to get an encoder, copy a card, and engage in this activity is less than it



                                           2
               Case: 12-11988      Date Filed: 11/19/2012    Page: 3 of 4

used to be,” the court found that the intricate steps involved in the crime

demonstrated sophisticated means. We review for clear error the district court’s

finding that the defendant used sophisticated means. United States v. Ghertler, 605

F.3d 1256, 1267 (11th Cir. 2010). We will not disturb the district court’s finding

unless left with a definite and firm conviction that a mistake was made. Id.

      Jenkins contends that using a cell phone to text or a laptop in a car is

“nothing special.” But special equipment does not need to be used in the crime to

justify a finding that sophisticated means were used. See e.g., United States v.

Robertson, 493 F.3d 1327, 1332 (11th Cir. 2007) (affirming the district court’s

imposition of the sophisticated means enhancement when the defendant used

fictitious names, addresses, and entities to disguise his identity). Even crimes

involving simple steps can be committed using sophisticated means if the

combination of all the steps demonstrates sophistication. See Ghertler, 605 F.3d at

1268 (“It is true that aspects of [the defendant’s] scheme were not sophisticated . . .

. Still, the totality of these activities carried out over an extended period of time is

sufficient to support the district court’s finding that [the defendant] used

sophisticated means under our deferential standard of review.”).

      Jenkins argues that the way he committed his crimes was not especially

complex when compared with the way this crime is usually committed because one



                                            3
               Case: 12-11988     Date Filed: 11/19/2012     Page: 4 of 4

of the statutes he violated was written specifically to address fraud involving

innovative, sophisticated uses of technology. The commentary to § 2B1.1(b)(1)(C)

defines sophisticated means as “especially complex or especially intricate offense

conduct pertaining to the execution or concealment of an offense.” U.S.S.G. §

2B1.1(b)(10)(C) cmt. n.8. The commentary does not suggest that for certain

offenses sophisticated uses of technology is required. Instead, it gives this

example of how the guideline might apply: “[I]n a telemarketing scheme, locating

the main office of the scheme in one jurisdiction but locating soliciting operations

in another jurisdiction ordinarily indicates sophisticated means. Conduct such as

hiding assets or transactions, or both, through the use of fictitious entities,

corporate shells, or offshore financial accounts also ordinarily indicates

sophisticated means.” Because Jenkins’ crime involved several complex steps, the

district court did not clearly err by finding that he used sophisticated means.

      AFFIRMED.




                                            4